Supreme Court of Florida
                              ____________

                            No. SC20-1129
                             ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                   PROCEDURE 9.143.

                           January 6, 2022

PER CURIAM.

      This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Appellate Procedure (Rules).

See Fla. R. Gen. Prac. & Jud. Admin. 2.140(f)(1). We have

jurisdiction. 1

      We asked The Florida Bar’s Appellate Court Rules Committee

(Committee) to propose amendments to the Rules in light of the

victims’ rights constitutional amendment known as Marsy’s Law.

See art. I, § 16(b), Fla. Const. The Committee filed a report

proposing new Florida Rule of Appellate Procedure 9.143 (Crime

Victims). We published the proposal for comment and received two



      1. See art. V, § 2(a), Fla. Const.
comments. The Committee revised its proposal to address those

comments, and then the Committee and The Florida Bar Board of

Governors unanimously approved the revised rule proposal.

     After reviewing the initial proposal, considering the comments

and response filed, and having had the benefit of oral argument, we

adopt new rule 9.143, with certain modifications.

     First, new subdivision (a) (Victim) defines “victim” for the

purposes of this rule as set forth in article 1, section 16(e) of the

Florida Constitution.

     Next, new subdivision (b) (Record) defines the record on

appeal, specifying that it includes “any filing by a victim or other

authorized filer on the victim’s behalf made part of the court file in

accordance with Florida Rule of General Practice and Judicial

Administration 2.420(b)(1)(A).”

     Additionally, we adopt new subdivision (c) with modifications.

First, we revise the title of the subdivision from “Victim

Participation” to “Assertion of Victim’s Rights.” Also, we modify the

subdivision’s language to provide that “[a] victim seeking to invoke a

right under article I, section 16, of the Florida Constitution may file

a motion in the court in which the matter is pending.”


                                  -2-
     Accordingly, the Florida Rules of Appellate Procedure are

amended as reflected in the appendix to this opinion. New

language is indicated by underscoring. The amendments shall take

effect immediately upon release of this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Appellate Procedure

Laura A. Roe, Chair, Appellate Court Rules Committee, St.
Petersburg, Florida, Keith W. Upson, Vice Chair, Appellate Court
Rules Committee, Naples, Florida, Honorable Stephanie Williams
Ray, Past Chair, Appellate Court Rules Committee, Tallahassee,
Florida, Joshua E. Doyle, Executive Director, and Krys Godwin,
Staff Liaison, The Florida Bar, Tallahassee, Florida,

     for Petitioner

Honorable Carlos J. Martinez and John Eddy Morrison on behalf of
the Florida Public Defender Association, Inc., Miami, Florida; and
Robert R. Berry, Tallahassee, Florida,

     Responding with comments




                                -3-
                              APPENDIX

RULE 9.143.     CRIME VICTIMS

      In all criminal and juvenile delinquency proceedings pursuant
to these rules:

     (a) Victim. For purposes of this rule a victim shall be
defined as set forth in article I, section 16(e), Florida Constitution.

      (b) Record. The record on appeal shall include any filing by
a victim or other authorized filer on the victim’s behalf made part of
the court file in accordance with Florida Rule of General Practice
and Judicial Administration 2.420(b)(1)(A).

       (c) Assertion of Victim’s Rights. A victim seeking to invoke
a right under article I, section 16, of the Florida Constitution may
file a motion in the court in which the matter is pending.

                           Committee Note

      2022 Adoption. This rule responds to the 2018 amendment of
article I, section 16, Florida Constitution, and is not intended to
confer party status on a victim.




                                  -4-